DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, none of the cited prior art seems to anticipated or be an obvious combination of the claimed limitations, in particular “a boundary located between the adjacent pages, a navigation User Interface (TJI) including a plurality of items corresponding to the plurality of pages and an indicator displayed on an item corresponding to a page currently displayed on a display among the plurality of items … based on a touch drag input with a start point positioned outside a predetermined distance from the boundary being received, displaying a drawing corresponding to the touch drag input on the currently displayed page .. wherein, when the scroll function is performed, the indicator is displayed on an item corresponding to another page according to the touch drag input among the plurality of items.”

As per claim 10, none of the cited prior art seems to anticipated or be an obvious combination of the claimed limitations, in particular “a boundary located between the adjacent pages, a navigation User Interface (TJI) including a plurality of items corresponding to the plurality of pages and an indicator displayed on an item corresponding to a page currently displayed on a display among the plurality of items … based on a touch drag input with a start point positioned outside a predetermined distance from the boundary being received, displaying a drawing corresponding to the touch drag input on the currently displayed page … wherein, when the scroll function is performed, the indicator is displayed on an item corresponding to another page according to the touch drag input among the plurality of items.”

As per claim 19, none of the cited prior art seems to anticipated or be an obvious combination of the claimed limitations, in particular “a boundary located between the adjacent pages, a navigation User Interface (TJI) including a plurality of items corresponding to the plurality of pages and an indicator displayed on an item corresponding to a page currently displayed on a display among the plurality of items … based on a touch drag input with a start point positioned outside a predetermined distance from the boundary being received, perform a managing function for managing content within the plurality of pages, corresponding to the touch drag input, wherein the managing function is at least one of a drawing function to draw within the plurality of pages, an eraser function to erase within the plurality of pages, and an insert function to insert a predefined image within the plurality of pages … wherein, when the scroll function is performed, the indicator is displayed on an item corresponding to another page according to the touch drag input among the plurality of items.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694